Opinion issued April 15, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00795-CR
———————————
Eric Victoriano Hernandez, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 262nd District Court 
Harris County, Texas

Trial Court Case No. 1125219
 

 
MEMORANDUM OPINION
          On
April 8, 2010, appellant Eric Victoriano Hernandez filed a motion to dismiss
his appeal.  The motion is signed by
appellant and his attorney and it was filed in duplicate.  No opinion has issued.  Accordingly, the motion is granted,
and the appeal is dismissed.  See
Tex. R. App. P. 42.2(a).  
          Any
other pending motions in this appeal are overruled as moot.  The Clerk is directed to issue mandate within
10 days of the date of this opinion.  See
Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Sharp, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).